The legal propositions determinative of this appeal seem to me to be these.
Where the charge of maintaining a dangerous nuisance is based upon the fall of an improperly constructed building, it must appear, in order to render the owner thereof liable as such (1) that he intended it should be constructed in the manner that proved to be improper; (2) that he knew or ought to have known that such manner of construction was improper; and (3) that such improper construction caused the injury complained of.
Where the injury is due, not to improper construction inherent in the plan, but to the failure to construct in accordance with a proper plan, the liability of those who thus fail to follow the plan sounds in negligence and not in nuisance. *Page 326 
Where injury is due to improper construction inherent in the plan, a municipal corporation owning the building may nevertheless avoid liability for its fall if it appear that the plan was prepared for it by a competent independent architect, upon whose judgment and advice the municipal officers relied, unless the plan was so obviously bad as to suggest insecurity to an ordinarily and reasonably prudent owner.
Applying these doctrines to the evidence, as Judge COLLIN has done, it is plain that the plaintiff did not make out a case for submission to the jury. I concur in his opinion for reversal.
HISCOCK, CHASE, CUDDEBACK and MILLER, JJ., concur with COLLIN, J., and WILLARD BARTLETT, Ch. J., concurs in memorandum; WERNER, J., not voting.
Judgment reversed, etc.